IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007

                                       No. 06-41188                   Charles R. Fulbruge III
                                                                              Clerk

Daniel Ray Unger; Joshua Paul Unger

                                                  Plaintiffs - Appellants
v.

Greg L. Compton; City of Jacksonville, Texas; State of Texas; Margarita
Meza; Pete Menefee; Steven Guy

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                              Case No. 6:05-CV-00186


Before JONES, Chief Judge, and STEWART and CLEMENT, Circuit Judges.
PER CURIAM:*
       Daniel and Joshua Unger appeal the dismissal of their lawsuit on
summary judgment. To the extent their arguments—many of which are legally
meaningless—are decipherable, the issues were properly disposed of by the
magistrate judge’s opinion, and the findings and conclusions therein were
correctly adopted by the district court. We find here no reversible error of fact
or law in the judgment.
       AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.